Estate of Ethel Robert Morrison, Deceased















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-028-CV
 
ESTATE OF ETHEL ROBERT MORRISON,
          DECEASED
 
                                        

From the County Court
Leon County, Texas
Trial Court # 4740
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On April 20, 1998, the parties filed a joint motion to dismiss this appeal.  In relevant portion,
Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      The motion states that the parties have settled their controversy and is signed by counsel for
appellants and appellee.  Accordingly, this cause is dismissed with costs to be taxed against the
appellants.
                                                                               PER CURIAM

Before Chief Justice Davis, and
      Justice Vance
      (Justice Cummings not participating)
Dismissed
Opinion delivered and filed April 29, 1998
Do not publish